Case 1:20-cv-01028-LJV Document 1 Filed 08/04/20 Page 1 of 8

NITED STATES DISTRICT COURT

  

For the

} }
Western District of [Xe ork

Division

29 cvi0r8-Y

 

\4e3 Case No.

DO

yy whl

RODNEY LIDDELL HARRIS/PLAINTIFF

-V-

NEW YORK STATE DEPARTMENT OF CORRECTION & COMMUNITY SERVICES [Hereafter known as:
NYSDOCCS]

NEW YORK STATE DEPARTMENT OF PAROLE [Hereafter known as: NYSDOP]
COUNTY OF ERIE DISTRICT ATTORNEY'S OFFICE [Hereafter known as: District Attorney’s Office]
COUNTY OF ONONADAGA DISTRICT ATTORNEY’S OFFICE [Syracuse District Attorney’s Office]

ET AL, DEFENDANT(s)
Case 1:20-cv-01028-LJV Document 1 Filed 08/04/20 Page 2 of 8

The plaintiff is unable to provide all the names of defendant(s). It is the belief of the plaintiff during the
Discovery more information will be released from Defendant(s) which may added to the complaint.
There are several unknown defendants connected to the named agencies and departments which will
be revealed during proceedings. This complaint is being brought against them in their official capacity. |
will also introduce proof which includes Attorneys, parole staff, State Supreme Court Judges; State

Prosecutors and Parole Commissioners, in their official capacity.

On June 2, 2019 Rodney L. Harris was arrested by Amherst, New York police. Plaintiff was informed a
fugitive Warrant was filed against him by the State of Florida. Plaintiff was told that he violated Florida
Statute 993.0435(9)(a).

The Plaintiff states upon his knowledge and belief, that he filed a prior CPL 440 motion (People vs
Rodney Harris, 559 NYS2d 966) in 1989 after his jury trial conviction in 1987. Based upon the above case,
it is the belief of plaintiff that an error was made regarding the instructions given in the footnotes of the
Court of Appeals decision. The wording of the above case appears to state the Supreme Court Appellate
Division, decision to “AFFIRM” was based on erroneous information. Plaintiff never filed any appeal. It
appears as if the Court of Appeal judges ruled on the CPL 440 motion in their footnotes at the end of
their decision.

Plaintiff presents this document as a means in which to request relief from any obligation to register as a
sex offender on the grounds that it violates the Doctrine of Legitimate Expectation of Finality and
numerous violations of Due Process. Plaintiff also seeks financial damages in the amount of ($28 million
dollars) for the harm caused by various agencies and numerous participants in the collusion to keep me
incarcerated. It is the plaintiffs belief based on his information that he has been forced to register as a
sex offender illegally for the past 30 years or less.

The following Court Of Appeal judges names: Wachtler, C.J.; Simons, Alexander, Hancock and Bellacosa,
J.J., all stated in the above case (People v Rodney Harris, Supra) the New York State Appellate Division,
Fourth Department should review the 1987 jury trial and the CPL 440 motion, which resulted with
plaintiff being required in 1999 or 2000 to appear before Honorable Anthony Aloi, Syracuse Supreme

Court Judge for sentencing length as a registered Level One, Sex Offender for 10 years.

Based on the plaintiff's knowledge and belief, he was sentenced by Syracuse Supreme Court Judge
Anthony Aloi , to serve a term of 10 years. Plaintiff is presently still required to register because of an
error committed by the named and unnamed administrative agencies and “et al” defendants in this
complaint. The plaintiff submits it is his belief, that numerous Due Process violations were made.

This complaint submitted by the plaintiff also requests the presiding judge to inquire as to the
procedures conducted during the sentencing phase of the “Judicial Determination Hearing” [Hereafter
known as: J.D.H] held by Supreme Court Judge Anthony Aloi who was well familiar with the instant case
as he was the law clerk for Syracuse Supreme Court William Burke in the case (People v Rodney Harris,
Supra). it may be submitted that there may also be issues of Conflict of Interest.
Case 1:20-cv-01028-LJV Document1 Filed 08/04/20 Page 3 of 8

This complaint raises questions regarding the legality of the plaintiff’s requirement to register as a Level
one sex offender. It also raises questions as to the legality of the incarceration of plaintiff in the Erie
County Holding Center during the months of June 2019 until September 2019. It is based on the belief of
the plaintiff that he has submitted in this complaint, that there are violation issues of Legitimate

Expectation of Finality, Separation of Powers, Due Process, Multiple Punishments.

The plaintiff presents questions regarding whether the administrative agency known as “NYSDOCCS”
(Parole Staff) was given “judicial” authority to “extend” the Supreme Court Judge Anthony Aloi’s
sentence decision of 1999 or 2000 of ten (10) years, 20 extra years? If the presiding judge over this
complaint agrees there is no guideline, procedure, statute or regulation which permits New York State
Department of Parole or New York State Department of Corrections and Supervision [NYSDOCCS] then
the plaintiff requests that he no longer be obligated to register as a sex offender. The plaintiff submits
that there are several cases which speak of the function of “quasi-judicial” power agencies are endowed

with as it relates to any administrative agencies, duties and authority.

|”

The length of a “judicial” sentence can never be “extended” by the aforementioned administrative
agency without proper authority under the law. And the authority to extend a “judicial” sentence can
only be done “judicially”. In this case, there was no “resentencing” by a New York State Supreme Court
Judge to “extend” the ten year sentence nor was there any law which gave (NYSDOCCS) officials the
authority to change a “judicial” sentence. The “PAROLE STAFF” of New York State, located in Buffalo,
New York imposed an additional ten years on the plaintiff after the original sentence of Supreme Court

Judge Anthony Aloi’s sentence 10 years was completed and he was released from incarceration.

Plaintiff had also completed the sentence of New York State Supreme Court William Burke’s original
sentence of six to twelve years. As a general principle, a sentence should not be changed once a
defendant begins to serve it. It would appear that the additional years imposed by the administrative
agency mentioned, would not only violate the Double Jeopardy Clause of the United States Constitution,
it also questions whether such action by the administrative agency violates any “Separation of Powers”

iaws since he was never “resentenced”.

Based on several United States Supreme Court decisions, it is the belief of the plaintiff that, once he was
released from incarceration, he was entitled to a “Legitimate Expectation of Finality”. The Double
Jeopardy Clause of the 5" Amendment states, “No person shall be subject for the same offense to be
twice put in jeopardy of life or limb”. The United States Supreme Court has construed this language to
cover three (3) distinct protections: (1.) “The right to be free from a second trial following an acquittal
for the same crime.” (2) “The right to be free from a second trial following a conviction of the same
offense”. And the third category called: Multiple Punishments Doctrine.

This pertains to the plaintiff's case. After having completed the specific sentence of the original sentence
court, no other penalty could be legally imposed on the plaintiff. The Court reasoned that, by imposing

another sentence for the same crime results in more than one (1) punishment for the same crime.
Case 1:20-cv-01028-LJV Document 1 Filed 08/04/20 Page 4 of 8

| am stating that there are numerous defendant(s) in this Federal 1983 petition. As it relates to the initial
Judicial Determination hearing, | submit that New York State Supreme Court Judge of Onondaga

County, William Burke; New York State, Assistant District Attorney of Syracuse New York, Richard P. and
Defense Attorney(s) Frank and Michael V., New York State Supreme Court Judge of Onondaga County,
Anthony Aloi., New York State Supreme Court Judge of Erie County, John Michalski, JSC., Defense
Attorney, C. Vergos., New York State, Assistant District Attorney of Erie County, K. Ahlstrom., Defense
Attorney, Justin L. Jablonski. Et al., All named parties, participated in the error presently.

Plaintiff filed a CPL. 440 motion which resulted in the above case (People v Rodney Harris, Supra.) The
name Court of Appeals Judges ruled the Supreme Court Judge William Burke committed a CPL 3.30
violation. The Syracuse Assistant Richard P. should have allowed a new trial for plaintiff based on the
reversal of the Court of Appeals decision. The Court of Appeal Judges were never ruling on an appeal
filed by plaintiff, the only motion that was filed by plaintiff was regarding the CPL. 310.30 error in a CPL
440 claim. The Attorneys who sent the CPL 440 motion to the Appellate Division, Fourth Department,
never filed any motion or motions, to the knowledge of the plaintiff, other than the CPL 440 motion. So,
if the People v Rodney Harris, 559 NYS2d 966, appeal was actually based solely on issues concerning the
actions of Judge Burke, then the “footnote” decision, actually acts as a the “decision” to review the CPL
310.30 error, which the claim addresses. In the dissenting opinion, Judge Titone states, “There is little
room for dispute about the basic principles that are applicable here. CPL 310.30 requires the personal
presence of the accused whenever “information or instruction is given to a deliberating jury”. [SEE
FOOTNOTE, People v Rodney Harris, Supra.]

Based on plaintiff's Trial defense counsel [Frank and Michael V.] and Appellate Counsel [names unknown
at this time]; they were ineffectiveness at the CPL. 440 hearing, held several years after jury trial.
Plaintiff also believes based on his knowledge that Supreme Court Anthony Aloi committed an act which
amounts to Conflict of Interest based on his connection to Judge Burke and because plaintiff believes
the issue of Legitimate Expectation of Finality applies because of there may also be issues in which
question the time of the judicial determination hearing. So not to be confused, there are several issues
of Legitimate Expectation of Finality. One that concerns Judge Aloi timing of the judicial determination
hearing and one that relates to the administrative agency’s [Parole Staff] authority to “extend” a judicial
sentence in violation of plaintiff's civil rights protected by the Constitution of the United States.

The plaintiff also believes when New York State Supreme Court Judge John Michalski sentenced him in
2013, they may also have been a legal impediment for him to sentence me based on the error(s)
committed by already named and unknown named defendants. The defense attorney C. Vergos was
ineffective in because she didn’t state that plaintiff was not required to register based on there being
some constitutional errors of the past that were preserved on the record of the Judicial Determination

hearing by representing defense attorney. Name is unknown at this time.

The plaintiff believes that records within her control and in the control of the Erie County District
Attorney’s Office should have provided her with more information which would have shown the 1990
Case 1:20-cv-01028-LJV Document 1 Filed 08/04/20 Page 5 of 8

case and therefore could have argued, the detention of Plaintiff, was illegal, since the arrest was based
on a “Failure to Register” as a Level one sex offender, the above case would have opened up a defense
for plaintiff and would have prevented an arrest of plaintiff in June 2019.

The New York State, Assistant District Attorney of Erie County, K. Ahlstrom, filed an “Extradition” Order
to the Governor of Florida, when | decided to use my right to challenge the extradition warrant. | filed a
Habeas Corpus motion while detained in the Erie County Holding Center because | was aware that that
motion was the only one that | could use. | requested from my attorney Justin Jablonski information
from his files (or to obtain files) that would show the error made at various levels of the departments
and agencies. | was informed by the attorney (Jablonski) that the only thing he was required to do for

me was to get me to admit that | was the person on the extradition warrant.

When both (Jablonski and Ahlstrom) knew that the plaintiff filed a “Habeas Corpus” to challenge the
legality of my incarceration, | was brought into court and told, there was no reason to fight the warrant
because it’s obvious the photo was me. | informed my attorney about People v Rodney Harris but, the
attorney informed me that it was not what it appeared to be. The decision was convoluted.

My attorney (Jablonski) at the time, made sure to not to see me, until he was sure the “extradition
warrant” was present in the courtroom. During the months of July, August and September of 2019, | was
informed by my attorney that he was looking for an attorney who could appeal the Harris case because
he did not know how to do appeal briefs. On September 4, 2019, plaintiff was brought into court. It was
the understanding of the plaintiff that day he was being brought into court to address the Habeas
Corpus motion that had been pending since August 12, 2019. However, when plaintiff entered the
holding pen Attorney Jablonski requested the plaintiff provide Assistant District Attorney K. Alhstrom
with a copy of the Habeas Corpus motion.

According to the knowledge and belief of plaintiff, he was under the impression that when a Habeas
Corpus motion is filed there is Docket Number which is assigned to the case. Since plaintiff was informed
on August 12, 2019 by the Supreme Court Chambers that his petition for Habeas Corpus was pending
further trust fund account approval, plaintiff was totally taking off-guard by Attorney Jablonski request. |
explained to him that | only brought with me the “facts” of the Habeas; | did not bring the whole
motion. When | provided them with the limited portion | had with me, the A.D.A. K. Alhstrom, with into
the courtroom. After a few moments, | was called into the courtroom. With my attorney standing next
to me and A.D.A. K. Alhstrom standing next to him, she whispered that she was dismissing my Habeas
Corpus for improper presentation. Then the Court Judge states, | am presented for the purpose of an
Extradition Warrant executed by the Governor of the State of Florida.

Attorney Justin Jablonski was Ineffective because he deliberately sat on the sidelines when he was
informed that plaintiff wanted to address the issue in the form of a Habeas Corpus motion. As Counsel
(Jablonski) in this case, he was aware of plaintiff's desire to obtain justice as plaintiff was illegally

detained based on known the errors made by past numerous defense counselors.
Case 1:20-cv-01028-LJV Document 1 Filed 08/04/20 Page 6 of 8

| am not a State or Federal prisoner.

i am still subject to being arrested and my Due Process rights violated. | have mentioned there was a
pending Habeas Corpus motion in Erie County but, plaintiff was never informed what happened to the
hearing.

My Attorney (Jablonski) informed me that because | admitted to being the person on the warrant the
motion therefore must be dismissed. But, the Habeas Corpus motion in Erie County Court was

challenging the basis of the arrest.

The plaintiff made every effort to challenge his unlawful detention and incarceration status.

Plaintiff has never had his claim dismissed based on the three strike rule.

| have addressed this issue in the State of Florida. There was a decision from the 13" Judicial Circuit

Court for Hillsborough County, Honorable Judge Melissa Polo.

The parties of that suit involved the Hillsborough County Sheriff, Tampa Fla. [Case Number # 19-CF-
003392]. The Habeas Corpus motion was filed 12/12/2019.

The case is no longer pending based on the plea accepted in her courtroom.

However, the underlying question of law which involves plaintiff Rodney Harris is whether the obligation
to register as a Level One sex offender by the plaintiff is unlawful and illegal based on the various
violation(s) mentioned in this Federal 1983 complaint concerning Legitimate Expectation of Finality;

Separation of Powers; Due Process; CPL 310.30.

Also, is it true that the administrative agency known as the NYSDOCCS [Parole] extended plaintiffs
supervision time of ten years without “judicial authority” and in violation of known Federal laws,

regulations or guide-lines.
Case 1:20-cv-01028-LJV Document1 Filed 08/04/20 Page 7 of 8

Under Federal Rule of Civil Procedure 11, |, en By f L: heer, , certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a non-frivolous argument for extending, modifying, or reversing existing
law; (3) the factual contentions have evidentiary support of, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

)\e

 

 

MATT FORSTER
Notary Public, State of New York
Qualified in Erie County
Reg. No. 01F06273607
My Commission Exnires 12/03/2020
Case 1:20-cv-01028-LJV Document1 Filed 08/04/20, Page 8 of. .
JS 44 (Rev. 06/17) CIVIL COVER SHEET fa UV ,

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pieadings or other papers as required bv iav.. except as
provided by local ruies of coun. This form, approved by the Judicial Conference of tne United States in September 1974, 1s required for the use of the Cierk of Court for tne
purpose of iniuating the civil docket sheet. (SEE J INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

  

 

I. (a) PLAINTIFFS Gloppey Li bDELL Wea DEFENDANTS Nys O00; Ni¥5- DOR: Fre Coumny
Di TR y AORN DY 48
(b) County of Residence of First Listed Plaintiff <li E County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
221 bhervierzo lord

Profk ANTHERS Ny
“ (9% 2h

 

 

 

 

 

          

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Piace an “WV” in One Box Only) Wl. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an "x" in Gne Box jor Piamuify
(For Diversity Cases Only) and One Box for Defendant)
D1 U.S. Government O 3 Federal Question PIE DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Cinzen of This State 0} 3 1 incorporated or Principal Place o 4 Bs
of Business in This State
O 2 U.S. Government 0 4 Diversity Cinzen of Another State Oo 2 O 2° Incorporated and Principal Place o5 05
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation 586 a6
Foreign Country
IV. NATURE OF Sera (Piace an “‘X"’ in One Box Only) Click here for: Nature of Suit Code Descriptions.
fen win CONTRA CTH es “TORTS -. Bob Sh PORE EITURE/PENADDY ot BANKRUPTO OTHER'STATUTES
6 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure O 422 Appeal 28 USC 158 1 375 False Ciaims Act
© 120 Manne 0 310 Airplane O 365 Personal injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 3 690 Other 28 USC 157 3729(a))
( 140 Negotiable Instrument Liability 0 367 Health Care/ CO 400 State Reapportionment
1 150 Recovery of Overpayment | TJ 320 Assault, Libel & Pharmaceutical sea 3 =} 410 Antitrust
& Enforcement of judgment Slander Personal Injury 5 $20 Coors © 430 Banks and Banking
© 151 Medicare Act 0 330 Federal Emplovers’ Product Liability 4 830 Patent O 450 Commerce
( 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deponation
Student Loans O 340 Manne Injury Product New Drug Applicanon O 470 Racketeer influenced and
(Exciudes Veterans) 6 345 Manne Product Liability CO) 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2s ABOR 3 SOCIAL SECURTITLY "| O 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle 7 370 Other Fraud 0 710 Fair Labor Standards OD 861 HIA (1395ff) O 490 Cable/Sat TV
© 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Tmth in Lending Act 0 862 Black Lung (923) 850 Securities/Commodities/
“$190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
CO 195 Contract Product Liability | 0 360 Other Personal Property Damage Relations OG 864 SSID Title XVI 1 890 Other Statutory Actions
196 Franchise Injury C1 385 Property Damage 0 740 Raiiway Labor Act 3 865 RSI (405(g)) © 891 Agricultural Acts
1 362 Personal Injury - Product Liability 3 751 Family and Medical 893 Environmental Matters
Medical Maipractice Leave Act 895 Freedom of Information
ish REAL PROPERTY: TCIVILRIGHTS “-  |-PRISONER PETITIONS “| 790 Other Labor Litigation VAeRFEDERAL TAX:SUITS Act
O 210 Land Condemnation ee Other Civil Rights Habeas Corpus: O 791 Empioyee Retirement O 870 Taxes (U.S. Piaintiff O 896 Arbitration
6 220 Foreciosure O 441 Votng O 463 Alten Detainee income Security Act or Defendant) 3 899 Administrative Procedure
3 230 Rent Lease & Ejectment 0 442 Empioyment 510 Motons to Vacate & 87] IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 3 443 Housing’ Sentence 26 USC 7609 Agency Decision
( 245 Tort Product Liability Accommodations 3 530 General 0 950 Constutunonality of
O 290 All Other Real Property 7 445 Amer. w/Disabilities - | 0 535 Death Penalty “IMMIGRATION 1. State Statutes
Employment Other: © 462 Naturalization Appiication
© 446 Amer. w/Disabilities - | 540 Mandamus & Other {0 465 Other Immigration
Other 1_$50 Civil Rights __.|__.__ Actions
3 448 Education G3 555 Prison Condition
7 560 Civil Detainee -
Conditions of
Confinement
ORIGIN (Place an "X" in One Box Only)
1 Oniginal O 2 Removed from f 3  Remanded from O 4 Reinstated or O 5S Transferred from © 6 Multidistrict O 8 Multidistrict
“~~ Proceeding State Court Appellate Court - Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite ay Dh dec Statute (ase which vou are filing (Do not cite jurisdictional statutes unless diversity).

 

VI. CAUSE OF ACTION

Brief description of cause:

Due Heres Mufiely Puxisonecr Sf ab Pusoré, iret miAgedepecnimi ay $t bai ma ™~
VIL. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND § xe MiLis en CHECK YES only if demanded in compiaint

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23. F.R-CvP NocliARs JURY DEMAND: Yes No
VIIL RELATED CASE(S) |
IF ANY (See instructions): IUDGE DOCKET NUMBER
DATE a TURE OF ATTORNEY OF RECORD
4.4 .199D Dybw2 $7)
FOR OFFICE USE ONL} 7

RECEIPT ¢ AMOUNT APPLYING IFP JUDGE MAG. JUDGE
